Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 April 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:   The Specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Accordingly, the application will be prosecuted as best understood by the present Specification. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “receiving…from the set top box” which lacks an antecedent basis. Appropriate Correction is required.
Claim 1 recites: ‘providing a total index” which is grammatically ambiguous and not a term of art. Presumably, based on the Specification, the term appears to refer to a list (index) of all possible code sets that are associated/available for a given manufacturer. While the Examiner will continue Prosecution under this assumption, clarity of record is strongly encouraged.
Claim 1 recites: “checking…a code set corresponding to an index” which is indefinite as “a total index’ has been previously recited in the claim. Although as noted above, it would appear that the previously recited “a total index” comprises one or more indices, such a limitation is not explicitly recited. Appropriate correction is required. 
Claim 1 as a whole refers to various steps but is otherwise silent as to what device or structure is performing such steps. Appropriate corrections are required.
Claims 2-7 are rejected as depending on a rejected claim.
Claim 2 recites: ‘when the first button is operated” which lacks an antecedent basis.
Claim 2 recites: ‘and the second button’ which lacks an antecedent basis.
Claim 4 recites: “after the receiving of the manual setting request message” which lacks an antecedent basis. Presumably, this limitation refers to the ‘manual setting start request message’ that was previously recited in Claim 1, upon which Claim 4 depends. While the Examiner will continue Prosecution under this presumption, clarification of the record is required.
Claim 6 recites: “any one of the indexes displayed” which lacks an antecedent basis. Although as noted above, it would appear that the previously recited “a total index” comprises one or more indices based on the Specification, such a limitation is not explicitly recited. Appropriate correction is required. 
Claim 7 recites: “transmitting an IR transmission request” and “transmitting an IR transmission response”. While the term ‘IR’ ostensibly refers to the common acronym for the term ‘InfraRed’, it is not limited as such. While the Examiner will continue Prosecution under this assumption, clarification of record is required.
Claim 8 recites the term ‘a total index’, which is analyzed as discussed with respect to Claim 1.
Claim 8 recites: “the indexes” which lacks an antecedent. Although the claims presumably refer to the term ‘total index’, clarification is required.
Claim 8 recites: “receiving…from a remote control” which is indefinite as the preamble of the claim has already recited the term ‘a remote control’. Appropriate correction is required.
Claim 8 as a whole refers to various steps but is otherwise silent as to what device or structure is performing such steps. Appropriate corrections are required.
Claims 9-11 are rejected as depending on a rejected claim.
Claim 9 recites: ‘the set top box’ which lacks an antecedent basis.
Claim 11 recites: ‘wherein the control code includes at least one of a control code associated with a power or a control code associated with a power’. Firstly, the claim seems to give an option between two identical options. Secondly, grammatically speaking ‘a power’ under BRI typically refers to the general concept of an ability. Based on the context provided by the Specification, ostensibly, the term ‘a power’ in this Application refers to A Power Command that may be provided from a remote control to some electronic device to power on or power off said electronic device. Although the Examiner will continue Prosecution under this assumption, appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 101816723 B1) (as provided by the IDS submitted on 24 April 2020 – hereinafter Cha; citations based off machine translation attached herewith), in view of Escobosa et al. (US 2003/0151538 A1) (hereinafter Escobosa), further in view of Haughawout et al. (US 2011/0102158 A1) (hereinafter Haughawout).

Regarding Claim 1, Cha discloses a method of registering a control code of a control target device using a remote control, [Fig. 1; 0024] the method comprising: 
receiving a manual setting start request message, which is a message requesting a start of manual setting; [Fig. 1; 0044-48, 0115: system with remote control 100, STB 200, and display device 300 (target device), where system may enter a setting mode to program the RC to be able to control the display device, where the system may enter such a mode by pressing an appropriate button on the remote control or by some signal entering the setting mode of the STB]
[Figs. 1, 3; 0049-50, 0074: menu provided allows user to select device-type and possible manufacturers of said device type]
providing an index corresponding to the selected manufacturer requested by the set top box to the set top box; [Figs. 1, 3; 0050-51, 0058-9, 0075: where code sets associated with the selected manufacturer may subsequently be displayed]
checking whether the control target device is remotely controlled by transmitting a control code constituting a code set corresponding to an index displayed on the control target device to the control target device; [Fig. 1, 3; 0052-54, 0059, 0075, 0077, 0122-126: a control set of the possible control sets may be selected and transmitted to the remote controller, at which point the remote control can be tried out in sequence and tested to check to see if the remote control can operate the television] and 
registering the code set as a code set for remotely controlling the control target device when the control target device is remotely controlled. [0056, 0125-126: once functionality is confirmed, the system assigns the particular code set for operation of the remote controller and completes the set up process]
Cha fails to explicitly disclose providing a total index corresponding to the selected manufacturer requested by the set top box to the set top box. (Emphasis on the particular element of the limitations not explicitly disclosed by Cha).
Escobosa, in analogous art, teaches providing a total index corresponding to the selected manufacturer requested by the set top box to the set top box. [Fig. 5a; 0053-54: wherein a set up method for a remote controller (such as that of Cha above), may, after identifying a brand of a device to be controlled (i.e., manufacturer), the system may identify multiple IR code sets for said brand and displays all of the possible codes to a user (see code sets 49 of Fig. 5a) that a user may try out each in turn to test for the appropriate code]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Cha with the teachings of Escobosa to disclose providing a total index corresponding to a selected manufacturer in order to inform a user of a plurality of IR code sets associated with a manufacturer that may be tested in order to program a remote controller to be able to control a given device. [Escobosa – ABST; 0053-55]
	Cha and Escobosa fail to explicitly disclose receiving a manual setting start request message, which is a message requesting a start of manual setting, from the set top box. (Emphasis on the particular element of the limitations not explicitly disclosed by Cha and Escobosa).
	Haughawout, in analogous art, teaches receiving a manual setting start request message, which is a message requesting a start of manual setting, from the set top box. [Figs. 1, 4-5, 7; 0024-26: upon actuation from remote control, “Remote Setup/Help” Application may be invoked on STB to initiate the set up procedures for the remote control with the STB]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Cha and Escobosa with the teachings of Haughawout to disclose receiving a request to start manual setting from a set top box [Haughawout – ABST; 0024-26] 

Regarding Claim 3, Cha, Escobosa, and Haughawout disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha and Haughawout disclose wherein the receiving of the manual setting start request message includes receiving the manual setting start request message from the set top box that receives an event for requesting the start of manual setting. [Cha – Fig. 1; 0044-48, 0115: system with remote control 100, STB 200, and display device 300 (target device), where system may enter a setting mode to program the RC to be able to control the display device, where the system may enter such a mode by pressing an appropriate button on the remote control or by some signal entering the setting mode of the STB; Haughawout – Figs. 1, 4-5, 7; 0024-26: upon actuation from remote control, “Remote Setup/Help” Application may be invoked on STB to initiate the set up procedures for the remote control with the STB]

Regarding Claim 4, Cha, Escobosa, and Haughawout disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha and Haughawout disclose wherein the remote control device and STB may communicate information with each other over some communication [Cha – 0033, 0051, 0075, 0116: where the remote controller and STB both enter the setting mode at the same time and where data may be communicated through RF; Haughawout – 0024-26]
	Cha, Escobosa, and Haughawout fail to explicitly disclose after the receiving of the manual setting request message, which is the message requesting the start of manual setting from the set top box, transmitting a manual setting response message corresponding to the manual setting request message to the set top box.
	However, the Examiner takes official Notice that transmission of Acknowledgement response messages when establishing a communication session between devices (such as the STB and remote control device set-up/configuration mode of Cha, Escobosa, and Haughawout) are well-known and recognized in the art as means for communication systems to know and understand that respective parties in the communication session are properly set up for any/all data transmission and communication.

Regarding Claim 5, Cha, Escobosa, and Haughawout disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha, Escobosa, and Haughawout disclose wherein the remote control performs communication with the set top box in a first communication manner [Cha – 0033, 0051, 0075, 0116: where the remote controller and STB both enter the setting mode at the same time and where data may be communicated through RF; Haughawout – 0021: remote control may comprise IR and/or RF receiver/transmitters] and performs communication with the control target device in a second communication manner. [Escobosa – 0044-45, 0053-55: code sets for controlling a television may be for IR function codes; Haughawout – 0021]

Regarding Claim 6, Cha, Escobosa, and Haughawout disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha, Escobosa, and Haughawout disclose wherein a third button is used to select any one of the indexes displayed on the control target device, and information on the selected index is provided to the set top box in a first communication manner. [Cha – 0033, 0051, 0075, 0116: where the remote controller and STB both enter the setting mode at the same time and where data may be communicated through RF; 0013, 0051, 0059, 0096, 0106: code sets may be selected by some input key of a plurality of input keys; Escobosa – 0053-55; Haughawout – 0021: remote control may comprise IR and/or RF receiver/transmitters; 0026-37: where various input keys be programmed to input code sets/other selections]

Regarding Claim 7, Cha, Escobosa, and Haughawout disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha, Escobosa, and Haughawout wherein the checking whether the control target device is remotely controlled by transmitting the control code constituting the code set corresponding to the index displayed on the control target device to the control target device includes:
[Cha – 0013, 0051, 0059, 0096, 0106: code sets may be selected by some input key of a plurality of input keys; Escobosa – 0053-55: where possible code sets are shown to the users and the users may try out each possible code set in turn; Haughawout – 0021: remote control may comprise IR and/or RF receiver/transmitters; 0026-37: where various input keys be programmed to input code sets/other selections]
receiving an IR transmission request message requesting to transmit the control code constituting the code set corresponding to the index selected from the set top box to the control target device in a second communication manner; and transmitting the control code constituting the code set corresponding to the selected index to the control target device in the second communication manner to remotely control the control target device. [Cha – 0033, 0051, 0075, 0116: where the remote controller and STB both enter the setting mode at the same time and where data may be communicated through RF; 0052-54, 0059, 0075, 0077, 0122-126: a control set of the possible control sets may be selected and transmitted to the remote controller, at which point the remote control can be tried out in sequence and tested to check to see if the remote control can operate the television; Escobosa – 0044-45, 0053-55: code sets for controlling a television may be for IR function codes; Haughawout – 0021: remote control may comprise IR and/or RF receiver/transmitters] 
Cha, Escobosa, and Haughawout fail to explicitly disclose transmitting an IR transmission response message to the set top box in response to transmitting the 
However, the Examiner takes official Notice that transmission of Acknowledgement response messages when transmitting data between devices (such as the STB and remote control device set-up/configuration mode of Cha, Escobosa, and Haughawout) are well-known and recognized in the art as means for communication systems to know and understand that respective parties in the communication session have properly received transmitted data.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha, Escobosa, Haughawout as applied to claim 1 above, and further in view of D’Hoore et al. (US 2009/0237287 A1) (hereinafter D’Hoore).

Regarding Claim 2, Cha, Escobosa, and Haughawout disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Cha and Haughawout disclose before the receiving of the manual setting start request message, transmitting a manual setting key code message including a key code for manual setting to the set top box when the first button is operated. [Cha – Fig. 1; 0044-48, 0115: system with remote control 100, STB 200, and display device 300 (target device), where system may enter a setting mode to program the RC to be able to control the display device, where the system may enter such a mode by pressing an appropriate button on the remote control or by some signal entering the setting mode of the STB; Haughawout – 0024-27: user may enter setup mode by pressing/holding a setup key]
Cha, Escobosa, and Haughawout fail to explicitly disclose wherein the first button and the second button are different buttons from each other.
	D’Hoore, in analogous art, teaches wherein the first button and the second button are different buttons from each other. [0061-62: user may enter a remote control configuration mode by pressing some set up key, or by some ‘magic’ key-press where different buttons are pressed simultaneously]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Cha, Escobosa, and Haughawout with the teachings of D’Hoore to disclose use of two different buttons to initiate the manually setting process as it is readily understood that such a methodology is understood to be known in the art as one of many means that can be implemented by a remote control system to enter into a remote control configuration mode. [D’Hoore – 0062]


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Escobosa, and further in view of Hellemans a(US 20110298646 A1) (hereinafter Hellemans).

Regarding Claim 8, Cha discloses a method of registering a control code of a control target device using a remote control, the method comprising: 
[Fig. 1; 0044-48, 0115: system with remote control 100, STB 200, and display device 300 (target device), where system may enter a setting mode to program the RC to be able to control the display device, where the system may enter such a mode by pressing an appropriate button on the remote control or by some signal entering the setting mode of the STB]
when a response message for the start of manual setting is received from the remote control or the event for requesting the start of manual setting is input, requesting to display a manufacturer capable of manual setting to the control target device; [Figs. 1, 3; 0049-50, 0074: menu provided allows user to select device-type and possible manufacturers of said device type]
requesting an index corresponding to the manufacturer selected by the remote control; [Figs. 1, 3; 0050-51, 0058-9, 0075: where code sets associated with the selected manufacturer may subsequently be displayed]
requesting to provide, to the control target device, information on the index provided for displaying; [Figs. 1, 3; 0050-51, 0058-9, 0075: where code sets associated with the selected manufacturer may subsequently be displayed]
when an index selected from the indexes displayed on the control target device is provided from the remote control, requesting to display the selected index, and requesting to transmit a control code constituting a code set corresponding to the selected index to the control target device; [Fig. 1, 3; 0052-54, 0059, 0075, 0077, 0123-126, 0135-136: a control set of the possible control sets may be selected and transmitted to the remote controller, at which point the remote control can be tried out in sequence and tested to check to see if the remote control can operate the television] and 
when the control target device is remotely controlled by the control code requested to be transmitted, terminating the manual setting according to a request from the remote control or by an input event. [0056, 0123-126, 0135-136: once functionality is confirmed, the system assigns the particular code set for operation of the remote controller and completes the set up process]
	Cha fails to explicitly disclose requesting a total index corresponding to the manufacturer selected by the remote control to the remote control; requesting to provide, to the control target device, information on the total index provided from the remote control for displaying; and requesting to display the selected index in such a manner as to be distinguished from other indexes to the control target device. (Emphasis on the particular elements of the limitations not explicitly disclosed by Cha – though the Examiner notes that Cha does explicitly disclose that given manufacturers may be associated with a plurality of code sets)
Escobosa, in analogous art, teaches requesting a total index corresponding to the manufacturer selected by the remote control to the remote control; requesting to provide, to the control target device, information on the total index provided from the remote control for displaying; and requesting to display the selected index in such a manner as to be distinguished from other indexes to the control target device.. [Fig. 5a; 0053-54: wherein a set up method for a remote controller (such as that of Cha above), may, after identifying a brand of a device to be controlled (i.e., manufacturer), the system may identify multiple IR code sets for said brand and displays all of the possible codes to a user (see code sets 49 of Fig. 5a) that a user may try out each in turn to test for the appropriate code – where Fig. 5a clearly shows one highlight code set from the list of possible code sets]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Cha with the teachings of Escobosa to disclose providing a total index corresponding to a selected manufacturer in order to inform a user of a plurality of IR code sets associated with a manufacturer that may be tested in order to program a remote controller to be able to control a given device. [Escobosa – ABST; 0053-55]
Cha and Escobosa fail to explicitly disclose requesting a total index corresponding to the manufacturer selected by the remote control to the remote control; requesting to provide, to the control target device, information on the total index provided from the remote control for displaying. (Emphasis on the particular elements of the limitations not explicitly disclosed by Cha and Escobosa – namely that the index is from the remote control).
Hellemans, in analogous art, teaches requesting a total index corresponding to the manufacturer selected by the remote control to the remote control; requesting to provide, to the control target device, information on the total index provided from the remote control for displaying. [Hellemans – Fig. 2; ABST; 0027, where potential code sets for controlling various appliances may be stored in memory 2040 of a URC (such as the URCs of Cha and Escobosa)]
[Hellemans – ABST; 0027-28]

Regarding Claim 9, Cha, Escobosa, and Hellemans disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha and Escobosa disclose wherein the set top box performs communication with the control target device in a second communication manner and performs communication with the remote control in a first communication method. [Cha – 0033, 0051, 0075, 0116: where the remote controller and STB both enter the setting mode at the same time and where data may be communicated through RF; Escobosa – 0044-45, 0053-55: code sets for controlling a television may be for IR function codes]

Regarding Claim 10, Cha, Escobosa, and Hellemans disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha, Escobosa, and Hellemans disclose wherein the total index is related to the number of code sets stored in the remote control capable of being remotely controlled with respect to the selected manufacturer. [Cha – Fig. 1; 0050-51; Escobosa – 0047: where universal remote controls may store some pre-programmed set of supported devices; 0053-55; Hellemans – ABST; 0027-28]

Regarding Claim 11, Cha, Escobosa, and Hellemans disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Cha, Escobosa, and Hellemans disclose wherein the control code includes at least one of a control code associated with a power or a control code associated with a power. [Cha – 0016, 0019, 0023, 0026, 0042; Escobosa – 0055; Hellemans – 0005, 0024]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421